DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/11/2022 has been entered.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claims 1-7, 16-20, the prior art does not teach or suggest either alone or in combination a non-volatile memory device, comprising: a control block comprising B control elements integrated with the substrate at the substantially planar surface as part of the integrated circuit, each of the B control elements being associated with a corresponding memory word of the B memory words in a one-to-one relationship; a first electrically-conducting link disposed in a first plane parallel to the substantially 
Regarding claims 8-15, the prior art does not teach or suggest either alone or in combination a non-volatile memory device comprising: a first memory block comprising a first plurality of memory words comprising B memory words integrated with the substrate in a row at the substantially planar surface as part of the integrated circuit, each memory word of the first plurality of memory words comprising a group of memory cells disposed in a column, wherein B is an integer greater than one; a control block disposed in the row at the substantially planar surface and adjacent to the first memory block, the control block comprising B control elements integrated with the substrate at the substantially planar surface as part of the integrated circuit, each of the B control elements being associated with a corresponding memory word of the B memory words in a one-to-one relationship; and a plurality of electrically-conducting links comprising B separate electrically-conducting links extending directly from a respective control element of the B control elements at a first end to the corresponding memory word of .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHAN T TRAN whose telephone number is (571)272-8709. The examiner can normally be reached MON-FRI, 9AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander G Sofocleous can be reached on 571-272-0635. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/ANTHAN TRAN/Primary Examiner, Art Unit 2825